DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claims 1-20 as submitted on 3/18/19 were examined.

Information Disclosure Statement
The IDS’s submitted on 4/17/18, 10/8/19, 1/22/20, 5/28/20, 8/7/20, 10/26/20, and 10/19/21 were considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 19-20 appear to be directed towards software per se.  As per claim 19, it is directed towards an “encryption device” configured to perform encryption operations comprising the steps recited in the claim.  However, there does not appear to be anything recited in the claim with requires the so called “encryption device” to be anything other than a software construct/device.  Software in an of itself 

Allowable Subject Matter

Claims 1-20 are allowed over prior art.  However, note rejections under 35 USC 101 for claims 19-20 which are present.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the combination of limitations as recited in either claims 1 or 10.  Claims 19 and 20 are devices which implement the method of claims 1 and 10 respectively and are allowed over the prior art for similar reasons as claims 1 and 10.

Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/           Primary Examiner, Art Unit 2495